SHARPNACK, C.J.,
dissenting.
I respectfully dissent because I conclude that Don Hall's Guesthouse's ("the Guesthouse") restaurant does not fall under the protection of either of the relevant exceptions in the anti-smoking ordinance, and the state alcoholic beverage laws do not countermand the plain language of the ordinance.
When construing an ordinance, we apply the rules applicable to statutory construction. Deja Vu of Hammond, Inc. v. City of Lake Station, 681 N.E.2d 1168, 1171 (Ind.Ct.App.1997). Our goal in statutory construction is to determine and give ef-feet to legislative intent. Rush v. Elkhart County Plan Comm'n, 698 N.E.2d 1211, 1215 (Ind.Ct.App.1998) (quoting Consolidation Coal Co. v. Indiana Dep't of State Revenue, 583 N.E2d 1199, 1201 (Ind.1991)), trans. denied. We do not and may not interpret a statute that is facially clear and unambiguous. Murray v. Hamilton County Sheriff's Dep't., 690 N.E.2d 335, 339 (Ind.Ct.App.1997). Instead, we give the statute its plain and clear meaning. Id.
The ordinance provides, in relevant part, shall be prohibited in Restaurants." Fort Wayng, IN, Copp § 95.624. However, several categories of restaurants or enclosed areas in restaurants are exempt from the smoking ban. The ordinance provides, in relevant part:
A. Notwithstanding any other provisions of this Ordinance to the contrary, the following areas shall not be subject to the smoking restrictions of this Ordinance:
1. Restaurants as designated by Indiana Code 7.1-5-7-1, et seq. (concerning minors and alcoholic beverages) as off-limits to persons under 18 years of age.
2. A designated room or other enclosed area within a restaurant otherwise regulated and subject to this smoking ban provided that such area is completely enclosed and separate from the remainder of the smoke free enclosed areas of the facility by solid floor to ceiling walls and doors and/or windows which must remain closed except for entry and exit of persons to and from the room or where a window or door ventilates to the outside of the building. No restaurant covered by this ordinance shall be designated a smoking area in its entirety.
Fort WaynE, IN, Copp § 95.634.2
Here, I agree with the majority that the Guesthouse's bar area was not enclosed, and that the restaurant fails to satisfy the *643requirements of § 95.68A.2. (hereinafter referred to as "the enclosure exception"). However, I do not agree that the restaurant is protected by § 95.63A.1. (hereinafter referred to as "the tavern exception"). The plain language of the tavern exception provides that restaurants that are off-limits to minors are exempt, not that portions of restaurants that are off-limits to minors are exempt. It is undisputed that minors were permitted in the dining area of the Guesthouse's restaurant. Consequently, the restaurant was not "off-limits to persons under 18 years of age," and it is not protected by the tavern exception. See § 95.63A.1.
According to Ind.Code § 7.1-5-I-11(a)(11), which the majority cites, minors are permitted to enter "[that part of a hotel or restaurant which is separate from a room in which is located a bar over which alcoholic beverages are sold or dispensed by the drink." Ind.Code § 7.1-5-7-ll(a)(16). This statute authorizes the Guesthouse to create separate bar and dining areas, but it does not override the tavern exception's plain language, which provides that only restaurants that are "off limits to persons under 18 years of age" are exempt from the anti-smoking ordinance.3 See § 95.62A.1.
When the exceptions are read together, a restaurant may either be entirely off-limits to persons under eighteen years of age, thereby satisfying the tavern exception to the smoking ban, or it may allow smoking in an enclosed area of the restaurant, thereby satisfying the enclosure exception. See § 95.62A.1. & 2. If the tavern exception permits smoking in unenclosed bar areas of restaurants, then the tavern exeeption overrides the enclosure exception and renders it ineffective. We are required to give effect to both parts of the ordinance, if possible. See Waldridge v. Futurex Indus., Inc., 714 N.E.2d 788, 785 (Ind.Ct.App.1999), reh'g denied, trans. denied. Thus, I conclude that the tavern exception is inapplicable here.
Turning to the undisputed facts of the case, the parties agree that the Guesthouse's bar area was not enclosed as required by the anti-smoking ordinance. Consequently, the Guesthouse violated the ordinance, and the trial court's judgment is not contrary to law. For the foregoing reasons, I respectfully dissent.

. The ordinance provides two other exceptions to the smoking ban, but neither party raises them and they are irrelevant to this appeal.


. Guesthouse argues in its reply brief that its unenclosed bar area is authorized by a- provision of the Indiana Administrative Code, which would trump the ordinance's provisions. However, Guesthouse is raising this issue for the first time on appeal. Because Guesthouse failed to present this issue to the trial court, it is waived for our review. See Mitchell v. Stevenson, 677 N.E.2d 551, 558 (Ind.Ct.App.1997), trans. denied.